Citation Nr: 0936427	
Decision Date: 09/25/09    Archive Date: 10/02/09

DOCKET NO.  05-40 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to 
November 1969.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  A videoconference hearing as to the issue of TDIU 
was held before the undersigned judge in May 2009.  The issue 
of entitlement to service connection for PTSD was remanded by 
an August 2008 Board decision, and now returns again before 
the Board.

The issue of TDIU is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The preponderance of the evidence of record indicates that 
the Veteran does not have a diagnosis of PTSD related to any 
in service verifiable stressors.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b) (1).

Here, the duty to notify was satisfied by way of letters sent 
to the Veteran in February 2004, April 2004, February 2005, 
May 2005, December 2005, April 2006, and November 2008.  
These letters collectively informed the Veteran of what 
evidence was needed to establish the benefits sought, of what 
VA would do or had done, and of what evidence the appellant 
should provide.  Therefore, the Board finds that any notice 
errors did not affect the essential fairness of this 
adjudication, and that it is not prejudicial to the appellant 
for the Board to proceed to finally decide this appeal.  The 
appellant was also specifically informed of the law as it 
pertains to effective dates by the April 2006 letter.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The VA has also done everything reasonably possible to assist 
the Veteran with respect to his claims for benefits that are 
being finally decided on this appeal, such as obtaining VA 
and private medical records, obtaining information from the 
U.S. Army and Joint Services Records Research Center (JSRRC), 
and providing the Veteran with a VA examination.  
Consequently, the duty to notify and assist has been 
satisfied in this appeal, as to those claims now being 
finally decided.

The Veteran and his representative contend that he has a 
current diagnosis of PTSD related to stressful experiences he 
encountered while he was stationed in Vietnam.

Applicable laws provide that in order to establish service 
connection for a claimed disability, the facts, as shown by 
the evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(b).  

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where the evidence, regardless of its date, shows 
that the Veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition. Such evidence must be medical unless it relates to 
the condition as to which, under Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic then generally a showing of 
continuity of symptomatology after service is required for 
service connection.

Service connection for PTSD requires (i) medical evidence 
diagnosing PTSD, (ii) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor, and (iii) credible supporting evidence that the in-
service stressor occurred.  If the evidence establishes that 
the Veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service, the 
Veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See 
also 38 U.S.C.A. § 1154(b); Cohen v. Brown, 10 Vet. App. 128 
(1997).

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required."  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for PTSD.  In this 
regard, while the Veteran's recent treatment records do show 
a diagnosis of PTSD, the Veteran continues to have no 
verified in service stressors on which this diagnosis has 
been based.

The Veteran has been repeatedly informed that, even with a 
diagnosis of PTSD, there must be credible supporting evidence 
that his reported in service stressors occurred, particularly 
in light of the fact that the Veteran has a noncombat MOS of 
lineman, and his DD-214, service treatment, and service 
personnel records do not show any evidence that the Veteran 
participated in combat in service.

An August 2003 VA physician, in a treatment record, indicated 
that he felt the Veteran had PTSD based on combat 
experiences, wherein the Veteran saw casualties and reacted 
with horror, however, these reported stressful experiences, 
of combat and witnessing causalities, have not been 
confirmed.  This is the first evidence of record showing a 
diagnosis of PTSD.

The Veteran received a comprehensive psychiatric assessment 
in December 2003.  At that time, the Veteran reported running 
convoy duty as well as guard duty and short range infantry 
patrols outside his company.  The Veteran also reported 
experiencing incoming mortar fire as well as small arms fire.  
He noted the specific name of a solider he saw killed. 

He noted that currently, he had problems with nightmares, as 
well as social isolation, hypervigilance, and irritability, 
as well as numbing symptomatology.  Upon testing, the 
examiner indicated that the Veteran's score failed to reach 
the normal cut off level that would be consistent with PTSD, 
however, the examiner diagnosed the Veteran with PTSD, and 
indicated that it was possible that the Veteran's scores had 
been reduced by his propensity to minimize the level of his 
distress.  The examiner did not indicate what specific 
stressful incident the Veteran's PTSD was based on.  
Subsequent treatment records have continued to show that the 
Veteran carries a diagnosis of PTSD.

The Veteran submitted a PTSD questionnaire, however, he 
indicated that it was not one specific incident in Vietnam 
that caused him stress, it was the entire time he was there.  
He did note that he ran various details and travelled picking 
up different items in Vietnam.  In a previous statement, the 
Veteran gave the specific name of a person he witnessed being 
killed in Vietnam.

In a statement received from the Veteran in February 2009, he 
indicated that he was subjected to daily mortar attacks, as 
well as sniper small arms fire while on convoy.

A February 2009 report from U.S. Armed Services Center for 
Unit Records Research (CURR) indicated that they were unable 
to find documentation for the Veteran's unit of assignment 
from February 1969 to May 1969.  CURR specifically stated 
that they were unable to place a 596th Signal Group or 
Battalion in the Republic of Vietnam at any time from 1963 to 
1973.  They did note a journal report showing a rocket attack 
at Phu Bai on March 28, 1969.  An operation report noted that 
on May 11, and May 12, 1969, the Phu Bai Combat Base was 
struck twice with 122mm rockets.  A unit history from October 
1968 to October 1969 noted that during this period the Phu 
Bai combats base sustained 26 indirect fire attacks by enemy 
rockets and mortars.  Only two caused significant damage to 
the company.  On May 9, 1969, a 122mm rocket hit the unit's 
supply warehouse causing heavy damage to the building.  On 
June 10, 1969, two 122mm rockets hit the maintenance shop of 
the unit causing damage to several vehicles.  Additionally, 
it was verified that the Phu Bai base received attacks on 
June 1, 16, 26, 1969, July 7 and 8 1969, and August 17, 1969.  
From the station list, the CURR found that during this period 
the 596th signal company was located in Lai Khe, however, the 
CURR noted that they had documentation showing that signal 
companies had personnel at signal sites in a number of 
locations throughout the republic of Vietnam, although the 
Veteran was not specifically identified as being at Lai Khe 
or Phu Bai at this time.  The CURR was also unable to verify 
that the Veteran witnessed any specific solider being killed; 
while the Veteran provided a specific name of a solider that 
he saw killed, and three soldiers with that name died in 
Vietnam, two died before he arrived in Vietnam, and the third 
was not in his company.

Thus, the Board finds that this is not conclusive evidence 
that the Veteran was stationed at Phu Bai and exposed to 
mortar fire, but resolving all doubt in the Veteran's favor, 
the Board will concede that the Veteran's reported stressor 
of exposure to mortar fire in service has been verified.
 
An April 2009 VA examination found the Veteran to have a 
diagnosis of PTSD related to combat trauma, however, as noted 
above, the Veteran did not have any exposure to combat 
trauma, and the verified stressor of exposure to mortar 
attacks was not cited as a basis for the Veteran's diagnosis 
of PTSD.

The Board thus finds that the Veteran has not provided 
credible supporting evidence that a claimed in-service 
stressor actually occurred.  The determination of the 
sufficiency (but not the existence) of a stressor is 
exclusively a medical determination for mental-health 
professionals, who are "experts" and "presumed to know the 
DSM requirements applicable to their practice and to have 
taken them into account in providing a PTSD diagnosis." 
Cohen, 10 Vet. App. at 140.  In this case, although the 
Veteran has been diagnosed with PTSD, the Board finds no 
credible evidence linking this diagnosis to the Veteran's one 
verified stressor of being exposed to mortar fire.

It is important for the Veteran to understand that if there 
is no combat experience, or if there is a determination that 
the Veteran engaged in combat but the claimed stressor is not 
related to such combat, there must be independent evidence to 
corroborate the Veteran's statement as to the occurrence of 
the claimed stressor. Doran v. Brown, 6 Vet. App. 283, 288- 
89 (1994).  The Veteran's testimony, by itself, cannot, as a 
matter of law, establish the occurrence of a non-combat 
stressor. Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).

Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
Cohen.  "Just because a physician or other health 
professional accepted appellant's description of his Vietnam 
experiences as credible and diagnosed appellant as suffering 
from PTSD does not mean the [Board is] required to grant 
service connection for PTSD."  Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  The Board is not required to accept an 
appellant's uncorroborated account of his active service 
experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).

The fact that a Veteran, who had a noncombatant military 
occupational specialty, was stationed with a unit that was 
present while enemy attacks occurred would strongly suggest 
that he was, in fact, exposed to such attacks.  Pentecost v. 
Principi, 16 Vet. App. 124 (2002) (base subjected to rocket 
attacks during time that Veteran was stationed at the base).  
In other words, the Veteran's presence with the unit at the 
time such attacks occurred corroborates his statement that he 
experienced such attacks personally.  A stressor need not be 
corroborated in every detail.  Suozzi v. Brown, 10 Vet. App. 
307, 311 (1997).

In this case, however, following a detailed review of this 
evidence as well as the opportunity to hear the Veteran's 
testimony, the Board finds that the Veteran's reported 
stressors do not provide a basis to grant service connection 
for PTSD.  The Veteran's statements, even in light of 
Pentecost, without further information from the Veteran, do 
not provide a basis to obtain more information regarding the 
alleged stressors or provide a basis to grant PTSD.  

In short, the Board finds that the preponderance of the 
evidence is against the Veteran's claim of entitlement to 
service connection for PTSD.  While the Veteran may well 
believe that his PTSD is related to service, as a layperson 
without medical expertise, he is not qualified to address 
questions requiring medical training for resolution, such as 
a diagnosis or medical opinion as to etiology.  See Grottveit 
and Espiritu, both supra.  Hence, the Board finds that the 
preponderance of the evidence of record is against the claim. 

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and it must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).



ORDER

Entitlement to service connection for post traumatic stress 
disorder (PTSD) is denied.


REMAND

In 2009 (apparently in June of that year), the Board remanded 
the issue of TDIU, in order that this issue might be referred 
to VA's Director of Compensation and Pension Service for 
consideration of a TDIU on an extraschedular basis.  While 
additional development was undertaken on the issue of service 
connection for PTSD, it does not appear that this issue was 
referred as requested.  In fact, while a copy of the REMAND 
was attached in the VA's "VACOLS 3" system in June 2008, a 
hard copy of that decision is not currently associated with 
the claims folder.
 
In any event, a Remand by the Board confers on the Veteran, 
as a matter of law, the right to compliance with the Remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  
Where the Remand orders of the Board are not complied with, 
the Board itself errs in failing to ensure compliance.  Id.  
As such, the Board finds that this case is not ready for 
appellate review and must be remanded for compliance with the 
Remand instructions.

Accordingly, the case is REMANDED to the AMC for the 
following action:

1. Refer the Veteran's TDIU claim to VA's 
Director of Compensation and Pension Service for 
consideration of a TDIU on an extraschedular 
basis pursuant to 38 C.F.R. § 4.16(b).

2. If the decision remains adverse to the 
Veteran, send him and his representative an SSOC 
and give them an opportunity to respond before 
the record is returned to the Board for further 
review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


